Citation Nr: 0106277	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served in active military service from August 
1968 to July 1972.  He later re-enlisted and eventually 
retired in November 1988 after having served 20 years and 10 
days of active military service.

In January and July 1994 rating decisions, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., denied a claim for service connection for the cause of 
the veteran's death and for dependents educational assistance 
under 38 U.S.C. Chapter 35.  The appellant was notified of 
those decisions in February and July 1994, but she did not 
appeal.  The July 1994 decision is the last final decision on 
the matter prior to the decision on appeal.

This appeal arises from an August 1999 RO rating decision 
that determined that new and material evidence had not been 
submitted to reopen a claim for service connection for the 
cause of the veteran's death.  The appellant has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.  

The appellant submitted a notice of disagreement in September 
1999.  The RO issued a statement of the case in December 1999 
and received the substantive appeal in January 2000. 

The appellant has not requested a hearing on the matter.


FINDINGS OF FACT

1.  A July 1994 rating decision denied service connection for 
the cause of the veteran's death.  

2.  Notice of procedural and appellate rights were provided 
to the appellant in a letter dated in July 1994; however, she 
did not file a timely appeal.  

3.  Evidence has been submitted since the July 1994 rating 
decision that has not previously been considered and is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for the cause of the veteran's death; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction, in July 1994 the RO denied the 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant was provided notice of 
that action and of her procedural and appellate rights; 
however she did not appeal and that decision became final.  
38 C.F.R. § 3.104 (2000).  When a claim has been disallowed 
by the RO, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.104(a).  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  The credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The evidence of record at the time of the July 1994 rating 
decision consists of service medical and dental records 
(SMRs) a private hospital report, a private autopsy report, a 
death certificate, returns from the National Personnel 
Records Center (NPRC), and an application for benefits 
submitted by the appellant.  These are briefly summarized 
below.

The SMRs reflects that during a June 1972 physical 
examination a class II/IV ejection murmur was heard at RSB 
(right sternal border).  No other findings were reported.  No 
further mention of the heart murmur was made.  

NPRC returns reflect that no further medical records were 
located but that the veteran's dental records had been 
located.  These dental records reflect that in March 1987, 
the veteran's blood pressure reading was 102/78.  In April 
1988 his blood pressure reading was 100/78.  The dental 
records reflect that in April 1988 he completed a medical 
history questionnaire for dental treatment and denied any 
history of heart disease or high blood pressure.

A certificate of death reflects that the veteran expired on 
January 3, 1993 at Rome City Hospital, Rome, New York.  The 
veteran was 44 years of age at the time of death.  The 
immediate cause of death, as listed on the certificate of 
death, was arteriosclerotic coronary artery disease 
associated with left ventricular hypertrophy.  Significant 
conditions contributing to death but not related to the cause 
given were cardiomegaly and myocardial fibrosis.  An 
approximate interval between onset and death was not 
supplied.  The death certificate indicates that an autopsy 
was performed.  

A Rome City Hospital emergency room report reflects on the 
day of death the veteran had been transported by ambulance 
and arrived at 0425 AM in a state of asystole (absence of 
heartbeat).  The report notes that the veteran was a 44-year-
old male, had no significant history, and that he "avoided 
seeing physicians."  The report notes that in the previous 
week he had complained of chest pains to his wife several 
times but would not see a doctor.  He had awakened from sleep 
for a smoke.  The diagnosis was cardiopulmonary failure.

In August 1993, the RO received an autopsy report that 
revealed partial occlusion of several coronary arteries and 
total occlusion of the right coronary artery.  The final 
autopsy findings were cardiomegaly; arteriosclerosis of 
coronary arteries; occlusion of the right coronary artery; 
fibrosis of the posterior left ventricular myocardium; and, 
left ventricular hypertrophy.  Cause of death was 
arteriosclerotic coronary artery disease associated with left 
ventricular hypertrophy.  Contributory cause of death was 
cardiomegaly and myocardial fibrosis.

The claims file reflects that service connection for fracture 
of the left 5th metacarpal had been established in September 
1972.  It was noncompensably rated.  Service connection had 
not been established for any other condition.

The Board must next review the evidence added to the record 
since the July 1994 rating decision and determine whether any 
of it is new and material evidence, that is, whether it 
results in a more complete record for evaluating the claim.

The relevant evidence added to the record since the July 1994 
rating decision includes a June 1999 letter from a medical 
doctor/medical examiner.  The doctor reported that the 
pathologist who performed the January 1993 autopsy was no 
longer available; however, the doctor reviewed available 
records of the case and submitted the following:

The autopsy on [the veteran] confirmed the 
presence of significant arteriosclerotic 
cardiovascular disease, a condition that takes 
several years to develop.  Although his death was 
sudden, it was precipitated by a chronic 
condition.  All the other diseases listed on the 
death certificate are related to arteriosclerosis.

The Board notes that prior to submission of this opinion, the 
claims file contained no medical evidence that the fatal 
disease did in fact arise "years" prior to the veteran's 
death.  As the veteran died 4 years and 34 days following 
discharge from active service, the opinion does suggest that 
the disease might have arisen during active service or been 
manifested within the one-year presumptive period following 
service.  Thus, although it does not provide conclusive 
medical evidence, it does result in a more complete record 
for evaluating the claim.  The Board finds that assuming the 
credibility of the recent evidence as required by Justus, 
supra, the appellant has submitted new and material evidence.  
Thus, this evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore the claim for service 
connection for the cause of the veteran's death must be 
reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened.


REMAND

The Board may evaluate the merits of the claim after ensuring 
the duty to assist has been fulfilled.  38 U.S.C.A. § 5107(a) 
(West 1991), § 5107 (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the record before the 
Board is inadequate, a remand is required.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

A medical opinion should be obtained concerning the 
likelihood that cardiomegaly, arteriosclerosis of coronary 
arteries, occlusion of the right coronary artery, fibrosis of 
the posterior left ventricular myocardium, and/or left 
ventricular hypertrophy began during or became manifested to 
a degree of 10 percent within a year of discharge from active 
service.  Resolution of the issue requires a considered 
opinion by a physician or physicians who have access to all 
relevant medical records and who specifically address the 
question posed by the Board.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should arrange for review of 
the file by an appropriate VA physician 
or physicians.  The physician or 
physicians should review the claims file 
and note that review in the final report.  

2.  After reviewing the claims file, the 
physician or physicians should offer an 
opinion(s) as to whether it is at least 
as likely as not that cardiomegaly, 
arteriosclerosis of coronary arteries, 
occlusion of the right coronary artery, 
fibrosis of the posterior left 
ventricular myocardium, and/or left 
ventricular hypertrophy either arose 
during active service or became 
manifested to a degree of 10 percent 
within a year of discharge from active 
service.  The basis for all conclusions 
reached should be explained fully and in 
detail in a legible report.  The 
physician or physicians is/are invited to 
obtain any additional consultation deemed 
necessary.

3.  After completion of the foregoing, 
the RO should review the opinion received 
to ensure that it is adequate to achieve 
the purposes of this remand.  

4.  Any other actions necessary for proper 
development should be undertaken to 
include ensuring that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefit sought remains denied 
the appellant and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 


